Case 2:19-cv-00407-JCB Document 53-6 Filed 06/25/20 PagelD.473 Page 1of5

EXHIBIT F

 
Case 2:19-cv-00407-JCB Document 53-6 Filed 06/25/20 PagelD.474 Page 2 of5

Fabian Van Cott - JOAN M, ANDREWS

Attorney

Direct Dlal: 801-323-2263
Facsimita: 801-596-2314
Jendrews@fablanvancott.com

December 21, 2018
VIA Email Only

Nate Crippes
Disability Law Center

Re: Follow Up re KW Diabetes Management Issues

Dear Nate:

On behalf of Jordan School District, i believe we are close to being able to resolve
the issues related to the management of Kguggy Wagigigg's diabetes.

After a great deal of deliberation and further investigation, I can communicate
that the District is in fact willing to reconsider its position regarding the necessity of
storing KW's pre-filled insulin syringes in a lockbox in his medical bag. Although the
District remains concerned about the safety considerations that have previously been
communicated, and continues to believe those concerns are both reasonable and
significant, it is also willing to consider alternatives short of locked storage.

Therefore, as we previously discussed, the only real remaining hurdle has to do
with the language of the DMMO. As I had communicated in our phone conversation last
month, although Dr. Murray’s DMMO of November 21, 2018 adequately addressed the
issue of the pre-filled syringes, the otherwise stock language of the DMMO is
inappropriate in a couple of respects. | have attached a pdf with my notations regarding
the language issues that remain to be resolved. Most significantly, based upon the
language of the DMMO ft is not clear that Dr. Murray understands that there will be no
individual health care plan in place for Kggggwhere the family has declined to sign the
required paperwork authorizing the provision of nursing services. This means that the
only involvement of the school as it relates to the medical management of s
diabetes would be with respect to the possible administration of emergency glucagon as
per 53G-9-504.

The current DMMO expressly mentions an individual health care plan. However,
an individual health care plan and associated nursing services/oversight is provided
only under the supervision of a school nurse. We do not want there to be any ambiguity
in the DMMO -~ from the District's perspective, its sole purpose is to certify that Kgguggis

215 South State Street, Suite 1200
Salt Lake City, UT 84111-2323

Tel: 801.531.8900 Fax: 801.596.2814
www. fahianvancott.com
Case 2:19-cv-00407-JCB Document 53-6 Filed 06/25/20 PagelD.475 Page 30f5

entirely capable of self-managing, and that it is therefore medically appropriate for him
to be in possession of diabetes medication (including the pre-filled syringes and
emergency glucagon) at all times.

My suggestion would be that you or the family provide my mark-up of the
November 21, 2018 DMMO to Dr. Murray, and that if necessary, we schedule a
conference call with you, me, and Dr. Murray to address any questions/concerns she
might have about the clarifications being requested by the District. Once that {s
clarified, the District would like the final DMMO to be signed in ink, and mailed by Dr.
Murray’s office directly to the District, and not just delivered electronically.

Finally, | do also want to clarify that it is the District’s ongoing understanding
that those pre-filled syringes will be appropriately labeled by the pharmacy to indicate
what they are filled with, and that if diluted insulin is used it will be diluted by the
pharmacy. Again, those are important safety considerations because if there were ever
an issue or problem with the inadvertent administration of insulin to another child or
staff, the District would need to know exactly what is in the syringes and that it was
prepared under the supervision of a licensed pharmacist.

If you and I can work on these final pieces over the holidays and get the revised
orders then we can schedule a 504 Team meeting right away upon the start of school in
January. The current 504 contains quite a bit of language regarding the medical
management and oversight provided by the school so it will need to be modified fairly
extensively in order to be consistent with this understanding,

Sincerely,
/s/ Joan M. Andrews
Joan M. Andrews
Counsal for Jordan School District
Encl. (DMMO Mark-Up)
215 South State Street, Suite 1200
Salt Lake City, UT 84111-2323

Tek: 801.531.8900 Fax: 801.595.2814
www. fablanvancott.com
Case 2:19-cv-00407-JCB Document 53-6 Filed 06/25/20 PagelD.476 Page 4 of 5

* Final Report *
Utah Departmant of Health/Utah Office of Education
Licensed independant Provider's (LIP)

Diabetes Medication/Management Orders
in Accordance with Utah Cede 53A-11-603-and 53A-11-604

PCH Outpatient Diabetes Program

801-213-3599

Fax: 801-587-7539

Student Information

Patient First Name: Kaa
Patient Last Name: Waki
Patient DOB: 03/03/2021
Type of DM: 1

Age at Ox: 17 months old

 

 

Name of School: Sutterfield Canyon Elementary
School Fax:
For School Year: 2018-2019

To Be Completed by LIP

in-accordance-with-these-orders,-an individualized Health-Care Plan (IHCP}-must-be-developed-by-tha School
Nusse,-Student, and-Rarant-to be-sharad with appropriste-schoo! personnal, and cannot be-shared-with any
individual outside of those public-aducation-employaes-without parental consent. As the student’s LIP, | confirm
Kraey has a diagnosis of diabetes mellitus and it is ‘medically appropriate for the student to possess and self-
administer diabetes medication and the student should be in possession of diabetes medications at aff times’
(Utah-Code 53A-21-603-and 53A-11-604,-section.2}, Per my assessment, His capable to carbohydrate count
meals and snacks for insulin adjustment, carry, and self-administer diabetes medication( prefilled insutin syringes)
- This student-may participate in-scheal.activities withthe following-resteictions: Blood _ glucose Is below-R0-priorto

  

PROCEDURES
Emergency Glucagon Administratian

immediately for severe hypoglycemia: unconscious, semi-conscious (unable to contro! airway), or seizing.
Glucagon Dose: 0.5 mg/0.5 mi Route: IM Possible side effects: Nausea and Vomiting

Blood Glucose Testing

Target range for blood glucose (BG) is: 80-120
april Independently chack blood glucose as needed. (Before meals, prior to insulin correction, and before
exercise). If 8G is less than 80, he will treat himself. .

 

 
 
   

insulin Administration
insulin Type: Diluted Novolog (2:10 dilution, prefilled syringe)
Novolin A (Regular, prefilled syringe)

Route: Subcutaneous Possible side effects: Hypoglycemia

Lunch Dosing: 0.5 unit Diluted Novolog and 1 unit Novolin R before meal (prefifled syringes).

Correction Dose: Diluted Novolog (prefilled syringe)
Blood Glucose 120-136 {0.5 unit)

Blood Glucose 130-140 (1 unit)

Blood Glucose 140-150 (1.5 unit)
Case 2:19-cv-00407-JCB Document 53-6 Filed 06/25/20 PagelD.477 Page 5of5

Additional Orders:

The Dexcom G6 Is FDA approved for making treatment decisions. Correction doses of insulin for
hyperglycemia, or the inteke of carbohydrates for treating or preventing hypoglycemia can be determined based
on the CGM. The “Urgent Low Seon Alert" signifies that a glucose of SSm@/dL will be reached within 20 minutes.

The parent/guardian must sign below verifying they approve of use of the G6 at school.
: (Parent/Guardian Signature)

 

TO SE COMPLETED BY PARENT OR GUARDIAN
{ understand that a school team, Including parent or guardian, may make decisions about
implementation and assistance in the school based on consideration of the above recommendations,
avallable resources, and the student's level of self-management. | acknowledge that these orders signed
by-the LIP will be used-by the-school nurse, and shored with appropriate school staff,-to develop-and
IHCP-for.my child's dlabates managemant.at-school,

Date:

Parent/Guardian Signature:
Best/Emargency contact Information:
Name: Caly Watkins

Cefl: 803-231-2855

Name: Wade Watkins

Cell: 801-450-3808

Name: Diane Ault

Cell: 801-694-5704

 

 

Signature Line
Electronically Signed on 11/21/18 12:40 PM

 

MURRAY, MiD, MARY A.

Result type: School Records

Result date: . November 21, 2018 12:25 MST

Result status: Auth (Verified)

Result title: Free Text Note

Performed by: MURRAY, MD, MARY A. on November 21, 2018 12:37 MST
Verified by: MURRAY, MD, MARY A. on November 21, 2018 12:40 MST

Encounter info: 1216077479, PDBE_Diabetes, Clinic, 11/21/18 -
